McDEYITT, Chief Justice.
The sole issue before this Court is whether the trial court abused its discretion in sentencing Jaimi Dean Charboneau to a fixed life sentence for the murder of Marilyn Arbaugh. On review of the sentence we conclude that the district court abided by the proper sentencing standards, and accordingly, affirm the district court.
I.
Charboneau was convicted of first-degree murder and was sentenced to death. This Court on appeal upheld the conviction but vacated the death sentence and remanded for reconsideration of the sentence. State v. Charboneau, 116 Idaho 129, 774 P.2d 299, cert. denied 493 U.S. 922, 110 S.Ct. 287, 107 L.Ed.2d 267 (1989), and 493 U.S. 923, 110 S.Ct. 290, 107 *218L.Ed.2d 270 (1989).1 This Court vacated the sentence because: (1) the district court at the sentencing hearing improperly considered a “victim impact statement” that was inadmissible hearsay at the sentencing hearing,2 (2) there was insufficient evidence in the record to support the trial court’s finding that the victim was not fatally wounded by the first set of gunshots and could have been saved given necessary medical treatment (the court based the death sentence in part on the belief that Charboneau eschewed the opportunity to cease the deadly assault and instead inflicted the fatal wound), and (8) the court failed to weigh all of the mitigating circumstances against each of the statutory aggravating circumstances as required by I.C. § 19-251%).
Upon the remand, the State did not seek the death penalty. The district court, after conducting a full hearing on the remand sentenced Charboneau to a fixed life sentence.
II.
It is true that, as Charboneau asserts, a fundamental requirement in the proper exercise of sentencing discretion is reasonableness. State v. Nice, 103 Idaho 89, 90, 645 P.2d 323, 324 (1982); State v. Dunn, 91 Idaho 870, 434 P.2d 88 (1967). However, as stated more recently in State v. Broadhead, 120 Idaho 141, 814 P.2d 401 (1991), when we review the reasonableness of a sentence, “we are exercising our authority as an appellate court to determine whether the trial court abused its discretion.” 120 Idaho at 143, 814 P.2d at 403. In order to determine whether the trial court has abused its discretion our inquiry is: (1) whether the trial court correctly perceived the issue as one of discretion, (2) whether the trial court acted within the outer bounds of that discretion and consistently with applicable legal standards, and (3) whether the trial court’s decision was founded on and guided by an exercise of judicial reasoning. State v. Hedger, 115 Idaho 598, 600, 768 P.2d 1331, 1333 (1989). Specifically addressing the applicable abuse of discretion standard of sentencing review, we have stated that:
[w]here reasonable minds might differ as to the sufficiency of time of confinement, the discretion vested in the sentencing court will be respected. Holmes v. State, 104 Idaho 312, 658 P.2d 983 (1983). Our task is one of deciding whether a clear abuse of discretion has been affirmatively shown and the question is whether the sentence is unreasonable upon the facts of the case. To establish that the sentence imposed was improper, the defendant must show in light of the governing criteria, [that the] sentence was excessive under any reasonable view of the facts.
Broadhead, 120 Idaho at 145, 814 P.2d at 405 (quoting State v. Small, 107 Idaho 504, 505, 690 P.2d 1336, 1337 (1984)). The governing criteria referred to in the above quote was set out in State v. Wolfe; therein we stated the four objectives of sentencing are: (1) the protection of society, (2) the deterrence of crime both generally and specifically, (3) the possibility of rehabilitation, and (4) punishment or retribution for wrong doing. State v. Wolfe, 99 Idaho 382, 384, 582 P.2d 728, 730 (1978).
Charboneau challenges the sentence imposed on two grounds. First, he argues that the district court abused its discretion because it failed to fully consider each of the objectives of sentencing and therefore its decision was not reached by the exercise of reason. Second, he argues that the court did not act consistently with the governing criteria because the fixed life sentence is longer than necessary to achieve the objectives of sentencing and therefore unreasonable. He asks us to vacate the sentence and remand for the imposition of *219a sentence with the possibility of parole, We affirm the sentence as imposed for the reasons expressed below.
1. The District Court properly considered the Wolfe sentencing objectives.
Appellant first argues that the district court abused its discretion because its oral ruling addressed only two of the four Wolfe factors, retribution and deterrence; overlooked were the two goals of rehabilitation and the protection of society. Our review of the record discloses that the district court did in fact identify and address all four of the Wolfe objectives. Stating the obvious, the court first noted that society needs to be protected from people who are capable of committing murder. The court next addressed rehabilitation, noting that it was concerned about the testimony of appellant’s witness, Dr. Richard V. Smith, a psychologist. Dr. Smith testified that appellant’s rehabilitation, though possible, would not occur until he forthrightly admitted the truth about the murder, but, added that appellant had not yet done so in the seven years since the murder. Following a discussion of specific deterrence, the court found that appellant, if ever released from prison, constituted a danger to society. As to general deterrence, the court noted that a life sentence would “send a message to others in this community and this State” that taking the life of another results in grave consequences.
In addressing the question of a proper penalty, the court stated that appellant deserved to be severely punished due to the serious nature of the crime. The court further noted that a life sentence would not be unduly harsh given that the legislature has authorized death as the only alternative. The court’s sentencing remarks concluded on the note that “all four of these sentencing objectives feather together into the sentence to be given by the Court, with the primary consideration being the good order and protection of society.”
In sum, the court identified and considered the applicable criteria at the sentencing hearing. It follows therefore that Appellant’s claimed error in that regard is not supported by the record,
2. In light of the Wolfe sentencing objectives, the sentence is reasonable under the facts of the case.
Appellant relies heavily upon a case where the Idaho Court of Appeals held that a “sentence of confinement longer than is necessary to achieve the goals of sentencing is unreasonable.” State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 780 (Ct.App.1982). The above passage was quoted in this Court’s Broadhead opinion, 120 Idaho at 145, 814 P.2d at 404, but it was not specifically adopted. More appropriate is the holding which we did adopt from Too-hill: that in order to establish that the sentence imposed is unreasonable the defendant must show in light of the governing criteria that the sentence is excessive under any reasonable view of the facts. Toohill, 103 Idaho at 568, 650 P.2d at 780.
Appellant focuses his argument on the rehabilitation goal of sentencing. He contends that a life sentence without possibility of parole is longer than is necessary because he is amenable to rehabilitation. While the appellant points to the evidence in the record that he is capable of being rehabilitated (at least after he confronts the truth about the crime and accepts responsibility for it), his possibility of rehabilitation, standing alone, is not enough to meet his burden of showing unreasonableness under the facts of his case.
Rehabilitation is not the controlling consideration in the administration of criminal justice....
The primary consideration is ... the good order and protection of society. All other factors are, and must be, subservient to that end. Important as are the humanitarian considerations affecting the accused ... and the importance to society of rehabilitation itself, such considerations cannot be allowed to control or defeat punishment, where other factors are ignored or subordinated to the detriment of society.
*220State v. Moore, 78 Idaho 359, 363, 304 P.2d 1101, 1103 (1956); see also State v. Kern, 119 Idaho 295, 297, 805 P.2d 501, 503 (Ct.App.1991). Assuming that one day the time arrives when appellant will have become fully amenable to rehabilitative treatment and reaches that goal, and makes a strong showing that he is a good candidate for parole, the other Wolfe factors may then be considered in reaching a decision.
III.
The sentence imposed by the district court is affirmed.
JOHNSON and TROUT, JJ., and WOODLAND, J., Pro Tem., concur.

. The details attendant to the murder are set out in our previous opinion, above cited, and hence are not repeated.


. The United States Supreme Court held two years after Charboneau that there is no per se Eighth Amendment bar to the admissibility of victim impact statements. Payne v. Tennessee, 501 U.S. 808, 111 S.Ct. 2597, 115 L.Ed.2d 720 (1991).